Citation Nr: 0909931	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  03-22 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability, to include cardiovascular chest pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from November 
1976 to May 1977 and on active duty from November 1982 to 
July 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.

When this case was most recently before the Board in June 
2008, it was remanded in part and decided in part.  It has 
since returned to the Board for further appellate action.

The Board notes that the Veteran is also seeking service 
connection for costochondritis.  This claim has not been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.  


FINDING OF FACT

A cardiovascular disability, to include cardiovascular chest 
pain, was not present in service or within one year after the 
Veteran's separation from service, and is not etiologically 
related to service.


CONCLUSION OF LAW

A cardiovascular disability, to include cardiovascular chest 
pain, was not incurred in or aggravated by active duty or 
active duty for training and is not presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in July 2004 and August 2006, 
after its initial adjudication of the claim.  Following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim in October 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided before the initial 
adjudication of the claim.  

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
manifests hypertension or other cardiovascular disease to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.             § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for a cardiovascular disorder, to include chest 
pain.  He alleges that this condition started in service and 
that he continues to experience chest pain.

The Veteran's service treatment records reveal he complained 
of chest pain in January 2002, which the examiner suspected 
could have a cardiogenic etiology.  The Veteran was afforded 
an exercise test in response to his reported exertional left 
chest pain in January 2002.  

The Veteran was then afforded a VA discharge examination in 
February 2002.  During the examination, the Veteran 
complained of recurring chest pain.  A cardiovascular 
examination revealed normal sinus rhythm without murmur.  
There was also no evidence of peripheral vascular disease and 
blood pressure was normal.  In an addendum opinion, it was 
noted that the etiology of his chest pain was undetermined 
and the Veteran was scheduled for a cardiac workup, which 
included abnormal stress tests.  A temporary diagnosis for 
his chest pain of "evidence of coronary artery disease" was 
rendered, but the examiner added that further evaluation 
would be required in 6-12 months.  Subsequent myocardial 
perfusion testing in March 2002 revealed fixed apical and 
anteroseptal defects with no areas of reversibility.  

Following service, the Veteran was treated at the Naval 
Ambulatory Care Center in Newport, Rhode Island for 
complaints of left-sided sternal pain.  He was assessed with 
costochondritis (inflammation of the costochondral junction) 
in August 2003.  

VAMC outpatient records indicate that the Veteran continued 
to complain of chest pain.  A chest X-ray study in December 
2003 revealed that the heart was normal in size and that 
mediastinal and hilar structures were unremarkable.  In 
September 2006, the Veteran had a normal blood pressure 
reading, but the examiner indicated that he had had many 
readings in the 140/90 range in the past.  The examiner also 
confirmed that the Veteran's chest pain was likely 
costochondritis.

The Veteran was afforded a VA examination in October 2007 in 
regards to a potential cardiovascular disorder.  At that 
time, the Veteran's blood pressure reading was 140/85.  His 
heart sounds were normotensive.  An electrocardiogram 
revealed that sinus rhythm was within normal limits.  There 
was no clinical evidence of cardiovascular disease, and the 
Veteran had a normal cardiology examination except for mild 
hypertension.  The Veteran complained of chest pain, but the 
examiner noted that it appeared to be distinctly atypical for 
cardiac pain and that the Veteran had had a normal evaluation 
in the past, which included a nuclear myocardial perfusion 
study.  The examiner concluded by stating there was no 
evidence of cardiovascular disease, and there is therefore no 
cardiac disease which could be considered for service 
connection.

The Veteran was afforded a follow-upVA examination in August 
2008 for hypertension.  The examiner noted that the Veteran 
was not treated for hypertension while in service and that 
his blood pressure was normal while in service.  The 
Veteran's highest blood pressure reading while in service was 
140/79, with the systolic measurement only "borderline."  
Otherwise, the examiner noted, the Veteran's blood pressure 
readings were well within normal.  Upon examination, the 
Veteran's blood pressure reading was 110/74.  An 
electrocardiogram was within normal limits.  The examiner 
opined that based upon an interview and examination of the 
Veteran and review of his file, the Veteran's hypertension 
did not originate during active duty.  Furthermore, he stated 
that whether the Veteran's hypertension is otherwise related 
to service calls for speculation, but he could not conclude 
that there is a 50 percent or better probability that the 
condition is etiologically related to service.  He based his 
opinion on the fact that despite being under stress in the 
military, the highest blood pressure reading on duty was 
still only borderline in elevation at best and was nothing 
that would require treatment.

In sum, although the post-service medical evidence of record 
show a questionable diagnosis of coronary artery disease, the 
preponderance of the medical evidence establishes that the 
Veteran's chest pain is due to costocondritis and that his 
only cardiovascular disorder is hypertension.  Moreover, the 
medical evidence shows that the Veteran was initially found 
to have hypertension more than one year after his discharge 
from service.  There is no medical evidence indicating that 
his hypertension began during service or was manifested to a 
compensable degree within one year of his discharge from 
service.  Moreover, the August 2008 examiner concluded that 
based upon a thorough review of the Veteran's file, to 
include service treatment records, the Veteran's hypertension 
did not originate during active duty.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, the claim must be denied.




ORDER

Entitlement to service connection for a cardiovascular 
disability, to include cardiovascular chest pain, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


